Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated March 2, 1984, which adjudged petitioner guilty of criminal contempt and imposed a fine of $50.
Determination confirmed and proceeding dismissed on the merits, with costs.
A review of the record reveals that the respondent Trial Judge acted properly in summarily adjudicating petitioner to be in contempt based upon his having continuously disregarded the court’s rulings, and his intemperate and abusive conduct directed toward both the court and opposing counsel after having been repeatedly warned and admonished to desist. Petitioner’s conduct and his numerous statements intimating that the court was acting in a biased manner tended both to disrupt the proceedings while they were actually in progress and to seriously destroy or undermine the dignity and authority of the court in a manner and to an extent that it appeared unlikely that the court would be able to conduct its normal business in an appropriate way. Therefore, the respondent was justified in *577concluding that a prompt summary adjudication was necessary (22 NYCRR 701.2 [a] [1], [2]). Since the court made its adjudication during the course of the trial rather than at its conclusion, no hearing was required (22 NYCRR 701.2, 701.3; cf. Matter of Zols v Lakritz, 74 Misc 2d 322). Finally, the record reveals that petitioner was afforded a reasonable opportunity to make a statement in his defense or in extenuation of his conduct (22 NYCRR 701.2 [c]; cf. Matter of Singer v Groh, 99 AD2d 758). Brown, J. P., Niehoff, Rubin and Fiber, JJ., concur.